t c summary opinion united_states tax_court maria rosa bland petitioner v commissioner of internal revenue respondent docket no 7902-04s filed date maria rosa bland pro_se john d faucher for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to claim a dependency_exemption deduction for jm and whether petitioner is entitled to an earned_income_credit with jm as the qualifying_child background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in sun valley california on the date the petition was filed in this case during taxable_year petitioner was involved in a romantic relationship with orlando martinez mr martinez in fact during taxable_year petitioner and mr martinez became engaged to be married in january of petitioner and her son am from a previous marriage moved in with mr martinez and his three children from previous relationships one of mr martinez’s children jm is the child at issue in the present case in september of petitioner her son mr martinez and his children all moved into a larger residence they all continued to live together for the remainder of the taxable_year 1the court uses only the minor child’s initials during the year in issue and through the time of trial petitioner had not adopted jm had not married mr martinez and was not related to jm during the year in issue jm wa sec_11 years old during taxable_year petitioner was an independent sales director for mary kay inc mary kay inc issued petitioner a form 1099-misc miscellaneous income which reflected nonemployee compensation of dollar_figure and other income of dollar_figure also during taxable_year mr martinez was disabled and received disability benefits of approximately dollar_figure per month mr martinez did not file a federal_income_tax return for taxable_year on or about date petitioner filed her form_1040 u s individual_income_tax_return for taxable_year petitioner filed her federal_income_tax return as a head-of- household and claimed dependency_exemption deductions for am and jm petitioner also claimed an earned_income_credit with am and jm as the qualifying children on date respondent issued a notice_of_deficiency denying petitioner the claimed dependency_exemption deduction with respect to jm and the portion of the claimed earned_income_credit with jm as the qualifying_child discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a credible_evidence is ‘the quality of evidence which after critical analysis a court would find sufficient to base a decision on the issue if no contrary evidence were submitted’ 122_tc_143 quoting 116_tc_438 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with the commissioner for witnesses information documents meetings and interviews sec_7491 although neither party alleges the applicability of sec_7491 we conclude that the burden of 2we interpret the quoted language as requiring the taxpayer’s evidence pertaining to any factual issue to be evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer see bernardo v commissioner tcmemo_2004_199 proof has not shifted to respondent with respect to any of the issues in the present case moreover deductions are a matter of legislative grace and are allowed only as specifically provided by statute 503_us_79 292_us_435 deduction for dependency_exemption sec_151 allows as a deduction an exemption for each dependent of the taxpayer see sec_151 sec_152 defines the term dependent in pertinent part to include an individual who for the taxable_year of the taxpayer has as his principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household provided that more than half of the individual’s support for the calendar_year was received from the taxpayer support includes food shelter clothing medical and dental care education and the like sec_1 a i income_tax regs in determining whether an individual received more than one- half of his or her support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources id in other words the support_test requires the taxpayer to establish the total support costs for the claimed individual and that the taxpayer provided more than half of that amount 73_tc_963 see cotton v commissioner tcmemo_2000_333 gulvin v commissioner tcmemo_1980_111 affd 644_f2d_2 5th cir toponce v commissioner tcmemo_1968_101 a taxpayer who cannot establish the total amount of support costs for the claimed individual generally may not claim that individual as a dependent 56_tc_512 cotton v commissioner supra as previously stated on her federal_income_tax return petitioner claimed a dependency_exemption deduction for jm during taxable_year petitioner resided with mr martinez and jm petitioner testified that she helped mr martinez support jm by paying for some clothing and food for jm mr martinez corroborated petitioner’s testimony on this point mr martinez further testified that he and petitioner split all expenses which were incurred as a result of their cohabitation additionally mr martinez testified that he solely supported his other two children we are convinced that during petitioner helped support jm unfortunately petitioner failed to provide the court with any specific testimony or documentary_evidence as to any specific amounts paid in support of jm during taxable_year on the basis of the record before us we cannot find that petitioner has established the total support costs for jm during taxable_year nor has she established that she provided more than half of that amount respondent’s determination on this issue is sustained earned_income_credit as previously stated petitioner claimed an earned_income_credit for taxable_year with am and jm as the qualifying children in the notice_of_deficiency respondent disallowed the portion of the earned_income_credit with respect to jm as the qualifying_child subject_to certain limitations an eligible_individual is allowed a credit which is calculated as a percentage of the individual’s earned_income sec_32 earned_income includes wages sec_32 sec_32 in pertinent part defines an eligible_individual as any individual who has a qualifying_child for the taxable_year a qualifying_child is one who satisfies a relationship_test a residency test and an age_test sec_32 the pertinent parts of sec_32 provide qualifying_child -- a in general --the term qualifying_child means with respect to any taxpayer for any taxable_year an individual-- i who bears a relationship to the taxpayer described in subparagraph b ii who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year and iii who meets the age requirements of subparagraph c b relationship_test -- i in general --an individual bears a relationship to the taxpayer described in this subparagraph if such individual is-- i a son daughter stepson or stepdaughter or descendant of any such individual ii a brother sister stepbrother or stepsister or a descendant of any such individual who the taxpayer cares for as the taxpayer’s own child or iii an eligible_foster_child of the taxpayer iii eligible_foster_child --for purposes of clause i the term eligible_foster_child means an individual not described in subclause i or ii of clause i who- i is placed with the taxpayer by an authorized_placement_agency and ii the taxpayer cares for as the taxpayer’s own child as previously stated petitioner is not related to jm she has not adopted jm and she has not married his father we find that jm fails the relationship_test of sec_32 therefore we need not and do not decide whether he satisfies the residency test of sec_32 accordingly respondent’s determination on this issue is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
